Citation Nr: 0703905	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for left knee 
anterior cruciate ligament deficiency from January 1, 2003.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 2002 to August 2002 and on active duty from 
February 2003 to June 2003.  He also had prior inactive 
service with the Army Reserves.

This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that, in pertinent part, granted service connection 
for left knee anterior cruciate ligament deficiency with an 
evaluation of 10 percent effective August 24, 2002, a 100 
percent temporary total evaluation effective November 13, 
2002 based on surgical or other treatment necessitating 
convalescence, and a noncompensable evaluation from January 
1, 2003.  Only the noncompensable evaluation is currently at 
issue.

At the July 2006 hearing before the Board, the appellant 
raised a claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  No determination has been made on this 
issue by the RO, making its adjudication by the Board 
premature.  It is therefore referred back to the RO for 
action deemed appropriate and is not considered to be a part 
of this appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The current record reflects that the appellant wears a knee 
brace, but no instability was found in the July 2003 VA 
examination.  An April 2004 private doctor's note indicated 
that the appellant had no complaints of instability, but that 
laxity was unchanged.  However, the note does not clarify 
what laxity was present.  At his July 2006 hearing before a 
member of the Board, the appellant also challenged the 
adequacy of his July 2003 VA examination, particularly that 
no mention of his limitation of motion due to pain was made.  
The Board also notes that the VA examiner noted that a June 
2003 X-ray showed post surgical changes, but did not specify 
what those changes were.  Another VA compensation examination 
has not been conducted since July 2003, and there is little 
contemporaneous evidence in the record describing or 
evaluating the appellant's knee disability.  Therefore, a 
current VA examination is warranted to clarify these 
inconsistencies in the record.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the appellant and request that 
he provide information as to all treatment 
of his left knee anterior cruciate 
ligament deficiency from January 1, 2003, 
including the names and addresses of all 
private and VA health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the appellant for incorporation into the 
record.

3.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

4.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it forward all 
available service medical records 
associated with the appellant's Army 
Reserve duty for incorporation into the 
record.

5.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

6.  The AMC or RO should schedule the 
appellant for a VA examination to 
establish the current severity of his knee 
disability.  The claims file should be 
provided to the examiner in conjunction 
with the examination for review of 
pertinent documents therein.  All clinical 
findings necessary for a comprehensive 
disability rating must be reported as part 
of this examination.  The examiner should 
identify the limitation of activity 
imposed by the appellant's service-
connected left knee anterior cruciate 
ligament deficiency with a full 
description of the effect of the 
disability upon his ordinary activities.  
The presence or absence or arthritis 
should be noted.  If arthritis if found, 
it should be noted whether it is a 
manifestation/residual of the service-
connected disability.  The examiner should 
fully describe any joint instability, 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the appellant 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the appellant's left knee 
disability upon his vocational pursuits.  
The examination is to take into 
consideration the criteria for rating knee 
disabilities.

7.  After all appropriate development has 
been completed, the AMC should 
readjudicate the current claim.  If the 
claim remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

